DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Good (EP 2727828) in view of Bremmer (US 20190186184).

Regarding claim 1, Good teaches an aircraft wing comprising a fixed wing (#126) and a wing tip device at the tip of the fixed wing (#122), the wing tip device being movable relative to the fixed wing between: 
a flight configuration for use during flight (Fig. 1), and 
a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is moved relative to the fixed wing such that the span of the wing is reduced (Fig. 2), 
the aircraft wing having a locking mechanism comprising a locking bore (#1030) and a locking pin (#1008), the locking mechanism being configurable between a locked configuration, in which the locking pin is received in the locking bore (Fig. 10B), to lock the wing tip device in one of the flight or ground configurations (locked in flight configuration, Fig. 7B), and an unlocked configuration in which the locking pin is withdrawn from the locking bore (Fig. 10A) such that the wing tip device is moveable relative to the fixed wing (Fig. 8), 
Good does not appear to teach a replaceable tip on the locking pin, however Good does teach replacing a portion of the pin ([0092]). Bremmer teaches wherein the locking pin (#50) is configured such that it has a replaceable tip (#60). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Good with the locking pin with replaceable tip of Bremmer. Doing so would allow a user to use less materials by replacing a portion of the pin instead of the entire pin and save money on the quality of materials by choosing a sacrificial material for the tip (Bremmer: [0016]).

Regarding claim 2, Good, as modified, teaches an aircraft wing according to claim 1. Bremmer further teaches wherein the locking pin (#50) comprises a body (#52) and the locking pin is configured such that the tip (#60) is detachable from the body and the body is attachable to a replacement tip ([0037]).

Regarding claim 3, Good, as modified, teaches an aircraft wing according to claim 2. Bremmer further teaches wherein the body (#52) comprises a connector (#62) and the locking pin comprises a cooperating connector ([0037]), wherein the connector and cooperating connector are disengageable and engageable with each other such that the tip is detachable from the body and a replacement tip is attachable to the body by engaging the connector and a corresponding cooperating connector associated with the replacement tip, with each other ([0037]).

Regarding claim 4, Good, as modified, teaches an aircraft wing according to claim 1. Bremmer further teaches wherein the locking pin (#50) comprises a body (#52) and the locking pin is configured such that the tip (#60) is releasably attachable to the body ([0037]).

Regarding claim 5, Good, as modified, teaches an aircraft wing according to claim 1. Bremmer teaches wherein the replaceable tip is of a material that is softer than a surface that the tip comes into contact with as the locking pin is received in the locking bore. Although Bremmer does not specifically claim the tip material is softer than the locking bore materials it comes in contact with, it is an obvious clarification from one of ordinary skill in the art at the time the invention was filed to have the components that are not easily replaced be of stronger material than the replaceable tip in order to ensure that the non-replaceable components are not worn down by interaction with the tip. 

Regarding claim 6, Good, as modified, teaches an aircraft wing according to claim 5. Bremmer further teaches wherein a bush is provided in the locking bore ([0005]) and the replaceable tip is of a material that is softer than the bush. Although Bremmer does not specifically claim the tip material is softer than the bush materials it comes in contact with, it is an obvious clarification from one of ordinary skill in the art at the time the invention was filed to have the components that are not easily replaced be of stronger material than the replaceable tip in order to ensure that the non-replaceable components are not worn down by interaction with the tip. 

Regarding claim 7, Good, as modified, teaches an aircraft wing according to claim 1. Bremmer teaches wherein the locking pin comprises a body (#52) and the tip (#60), the tip being selectively attachable to the body ([0037]), and wherein the tip is of a material that is softer than that of the body. Although Bremmer does not specifically claim the tip material is softer than the locking bore materials it comes in contact with, it is an obvious clarification from one of ordinary skill in the art at the time the invention was filed to have the components that are not easily replaced be of stronger material than the replaceable tip in order to ensure that the non-replaceable components are not worn down by interaction with the tip. 

Regarding claim 8, Good, as modified, teaches an aircraft wing according to claim 1. Good does not appear to explicitly teach the locking pin and bore moving into alignment when being moved to the locked configuration, but does teach a moveable locking bore (See #812 Fig. 8). Bremmer teaches wherein the locking pin and/or locking bore (#39) is movably mounted such that as the locking mechanism is moved to the locked configuration, the locking pin or locking bore can align itself with the locking bore or locking pin respectively ([0040], frictional forces applied to pin when openings are slightly misaligned, then moving to alignment when pin is placed fully). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Good with the alignment while locking of Bremmer in order to accommodate for any misalignment after the movable portion has changed positions. 

Regarding claim 9, Good ], as modified, teaches an aircraft wing according to claim 1. Good does not appear to explicitly teach the locking pin and bore moving into alignment when being moved to the locked configuration. Bremmer teaches wherein at least one of the locking pin has a surface (pointed surface, Fig. 5), or the locking bore is defined by a surface, that is configured to urge the locking pin and locking bore into alignment, as the locking mechanism is moved to the locked configuration ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Good with the alignment while locking of Bremmer in order to accommodate for any misalignment after the movable portion has changed positions.

Regarding claim 10, Good teaches an aircraft comprising an aircraft wing according to claim 1 (Good, Fig. 1#100).

Regarding claim 11, Good teaches an aircraft wing comprising a fixed wing (#126) and a wing tip device at the tip of the fixed wing (#122), the wing tip device being movable relative to the fixed wing between: 
a flight configuration for use during flight (Fig. 1), and 
a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is moved relative to the fixed wing such that the span of the wing is reduced (Fig. 2), 
the aircraft wing having a locking mechanism comprising a locking bore (#1030) and a locking pin (#1008), the locking mechanism being configurable between a locked configuration, in which the locking pin is received in the locking bore (Fig. 10B), to lock the wing tip device in one of the flight or ground configurations (locked in flight configuration, Fig. 7B), and an unlocked configuration in which the locking pin is withdrawn from the locking bore (Fig. 10A) such that the wing tip device is moveable relative to the fixed wing (Fig. 8), 
Good does not appear to teach a selectively attachable tip on the locking pin, however Good does teach a selectively attachable a portion of the pin ([0092]). Bremmer teaches wherein the locking pin (#50) comprises a body (#52) and a tip (#60) that is selectively attachable to the body ([0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Good with the locking pin with selectively attachable tip of Bremmer. Doing so would allow a user to use less materials by replacing a portion of the pin instead of the entire pin and save money on the quality of materials by choosing a sacrificial material for the tip (Bremmer: [0016]).

Regarding claim 12, Good, as modified, teaches an aircraft wing according to claim 1 in combination with a replacement tip for the locking pin (#60).

Regarding claim 13, Good teaches a kit of parts comprising a fixed wing (#126) and a wing tip device configured to be mounted at the tip of the fixed wing (#122) and to be movable relative to the fixed wing between:
a flight configuration for use during flight (Fig. 1), and 
a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is moved relative to the fixed wing such that the span of the wing is reduced (Fig. 2), 
the kit of parts comprising a locking bore (#1030) and a locking pin (#1008) configured to, in use, form a locking mechanism configurable between a locked configuration, in which the locking pin is received in the locking bore (Fig. 10B), to lock the wing tip device in one of the flight or ground configurations (locked in flight configuration, Fig. 7B), and an unlocked configuration in which the locking pin is withdrawn from the locking bore (#10A) such that the wing tip device is moveable relative to the fixed wing (Fig. 8), 
Good does not appear to teach a replaceable tip on the locking pin, however Good does teach replacing a portion of the pin ([0092]). Bremmer teaches wherein the locking pin (#50) is configured such that it has a replaceable tip (#60). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Good with the locking pin with replaceable tip of Bremmer. Doing so would allow a user to use less materials by replacing a portion of the pin instead of the entire pin and save money on the quality of materials by choosing a sacrificial material for the tip (Bremmer: [0016]).

Regarding claim 14, Good, as modified, teaches a kit of parts according to claim 13. Bremmer further teaches wherein the locking pin comprises a body (#52) and the locking pin is configured such that the tip is detachable from the body and the body is attachable to a replacement tip ([0037]).

Regarding claim 15, Good, as modified, teaches a kit of parts according to claim 14. Bremmer further teaches wherein the tip is detached from the body (#60 detached from #52, Fig. 5).

Regarding claim 16, Good, as modified, teaches a kit of parts according claim 13. Bremmer further teaches wherein the kit of parts further comprises a replacement tip for the locking pin ([0037], replaceable tip).

Regarding claim 17, Good teaches a method of locking a wing tip device of an aircraft wing in a flight or ground configuration, the aircraft wing comprising a fixed wing (#126) and a wing tip device at the tip of the fixed wing (#122), the wing tip device being moveable relative to the fixed wing between: 
a flight configuration for use during flight (Fig. 1), and 
a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is moved relative to the fixed wing such that the span of the wing is reduced (Fig. 2), 
the aircraft wing having a locking mechanism comprising a locking bore (#1030) and a locking pin (#1008), the locking mechanism being configurable between a locked configuration, in which the locking pin is received in the locking bore (Fig. 10B), to lock the wing tip device in one of the flight or ground configurations (locked in flight configuration, Fig. 7B), and an unlocked configuration in which the locking pin is withdrawn from the locking bore (Fig. 10A) such that the wing tip device is moveable relative to the fixed wing (Fig. 8), 
the method comprises moving the locking mechanism from its unlocked configuration to its locked configuration (Fig. 15A #1512).
Good does not appear to teach a replaceable tip on the locking pin, however Good does teach replacing a portion of the pin ([0092]). Bremmer teaches wherein the locking pin (#50) is configured such that it has a replaceable tip (#60). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Good with the locking pin with replaceable tip of Bremmer. Doing so would allow a user to use less materials by replacing a portion of the pin instead of the entire pin and save money on the quality of materials by choosing a sacrificial material for the tip (Bremmer: [0016]).


Regarding claim 18, Good teaches a method of locking a wing tip device of an aircraft wing in a flight or ground configuration, the aircraft wing comprising a fixed wing (#126) and a wing tip device at the tip of the fixed wing (#122), the wing tip device being moveable relative to the fixed wing between: 
a flight configuration for use during flight (Fig. 1), and 
a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is moved relative to the fixed wing such that the span of the wing is reduced (Fig. 2), 
the aircraft wing having a locking mechanism comprising a locking bore (#1030) and a locking pin (#1008), the locking mechanism being configurable between a locked configuration, in which the locking pin is received in the locking bore (Fig. 10B), to lock the wing tip device in one of the flight or ground configurations (locked in flight configuration, Fig. 7B), and an unlocked configuration in which the locking pin is withdrawn from the locking bore (Fig. 10A) such that the wing tip device is moveable relative to the fixed wing (Fig. 8), 
the method comprises moving the locking mechanism from its locked configuration to its unlocked configuration (Fig. 15B, #1538).
Good does not appear to teach a replaceable tip on the locking pin, however Good does teach replacing a portion of the pin ([0092]). Bremmer teaches wherein the locking pin (#50) is configured such that it has a replaceable tip (#60). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Good with the locking pin with replaceable tip of Bremmer. Doing so would allow a user to use less materials by replacing a portion of the pin instead of the entire pin and save money on the quality of materials by choosing a sacrificial material for the tip (Bremmer: [0016]).

Regarding claim 19, Good teaches a method of changing the configuration of a wing tip device from one of a flight or ground configuration to the other of a flight or ground configuration, wherein the method comprises unlocking the wing tip device from one of the flight or ground configurations according to the method of claim 18, moving the wing tip device to the other of the flight or ground configurations and locking the wing tip device in that configuration (Fig. 15A and 15B).

Regarding claim 20, Good teaches a method of replacing the tip of a locking pin of a locking mechanism of an aircraft wing, , the aircraft wing comprising a fixed wing (#126) and a wing tip device at the tip of the fixed wing (#122), the wing tip device being moveable relative to the fixed wing between: 
a flight configuration for use during flight (Fig. 1), and 
a ground configuration for use during ground-based operations, in which ground configuration the wing tip device is moved relative to the fixed wing such that the span of the wing is reduced (Fig. 2), 
the aircraft wing having a locking mechanism comprising a locking bore (#1030) and a locking pin (#1008), the locking mechanism being configurable between a locked configuration, in which the locking pin is received in the locking bore (Fig. 10B), to lock the wing tip device in one of the flight or ground configurations (locked in flight configuration, Fig. 7B), and an unlocked configuration in which the locking pin is withdrawn from the locking bore (Fig. 10A) such that the wing tip device is moveable relative to the fixed wing (Fig. 8), 
Good does not appear to teach a replaceable tip on the locking pin, however Good does teach replacing a portion of the pin ([0092]). Bremmer teaches wherein the locking pin (#50) is configured such that it has a replaceable tip (#60) and wherein the method comprises replacing the tip of the locking pin ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Good with the locking pin with replaceable tip of Bremmer. Doing so would allow a user to use less materials by replacing a portion of the pin instead of the entire pin and save money on the quality of materials by choosing a sacrificial material for the tip (Bremmer: [0016]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helton (US 3463521) shows a lug member which moves into alignment with the pin. 
Chesterton (US 5395143) and Ingalls (US 0809062) show a door stop with a replaceable pin portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647